Citation Nr: 0207038	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a kidney disease 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits.

4.  Entitlement to an initial, compensable rating for an 
ulcer disorder for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and from August 1950 to November 1950.  The veteran 
died on September [redacted], 1997.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This case previously came before the Board in September 1999, 
at which time the Board remanded the claim for service 
connection for the cause of the veteran's death; granted 
service connection for an ulcer disorder for accrued 
benefits; reopened the claim for service connection for a 
kidney disorder for accrued benefits; and denied entitlement 
to an initial rating in excess of 30 percent for PTSD for 
accrued benefits.  In June 2000 the Board vacated the denial 
of an initial rating in excess of 30 percent for PTSD for 
accrued benefits.  The appellant subsequently perfected an 
appeal on the claim for an initial, compensable rating for an 
ulcer disorder for accrued benefits.  

In August 2001, the appellant's claim was referred for a 
medical opinion by an independent medical expert (IME) 
pursuant to 38 U.S.C.A. § 7109 (West 1991).  In March 2002, 
the expert medical opinion was received and in April 2002 was 
referred to the appellant through her representative for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (2001).  No further 
additional written argument or evidence presented.  


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
appellant's claim has been obtained and VA's duty to notify 
and assist has been satisfied.  

2.  The probative medical evidence does not show that the 
veteran's post-service chronic end stage renal disease (ESRD) 
began during active service. 

3.  The veteran died on September [redacted], 1997, and the immediate 
cause of death was chronic end stage renal disease.  The 
underlying causes of death were atherosclerosis and 
hypertension.   

4.  The veteran's PTSD was productive of no more than a 
definite inability to establish or maintain effective and 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7, 1996.  

5.  The veteran's PTSD was productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks under the rating criteria 
effective November 7, 1996.  

6.  The veteran's service-connected duodenal ulcer was not 
manifested by recurring symptoms once or twice yearly.  


CONCLUSIONS OF LAW

1.  Chronic end stage renal disease for accrued benefits 
purposes was not incurred in or aggravated by active service, 
nor may cardiovascular-renal disease be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  

2.  The veteran's death was not caused by active service, nor 
may cardiovascular-renal disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2001).  

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the purpose of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); VCAA of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.3, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).

4.  The criteria for an initial, compensable rating for an 
ulcer disorder for the purpose of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); VCAA of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.3, 4.31, 4.114, Diagnostic Code 7305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background

A review of the veteran's service medical records indicates 
that during the first period of service he reported when he 
was treated in September 1943 that he had developed cramps, 
vomiting and diarrhea on the day of treatment.  General 
physical examination was essentially negative, and urine and 
laboratory work was negative, except for much mucus.  The 
assessment was acute gastroenteritis.  He was considered 
symptom free two days after initial treatment, and was 
returned to full duty two days after that.  No further 
treatment was required, and, when the veteran was examined in 
December 1945, for separation from the first period of 
service, the abdomen and genitourinary system were normal.  
No pertinent treatment was required during the second period 
of service, and, when the veteran was examined in November 
1950 upon separation from that period, there were no 
significant abnormalities of the abdomen or genitourinary 
system.  

A.K., M.D., reported in a letter dated in February 1996 that 
he had treated the veteran in December 1961 for a right 
ureteral stone, with follow-up visits through June 1963, at 
which time the veteran's urine was clear, indicating that he 
had passed the stone.  Copies of the treatment reports were 
attached.

Of record are reports of treatment for ureteral caliculi 
undertaken by L.R., M.D., between 1974 and 1976.  No 
conclusions were reached with regard to the etiology of these 
calculi.  The veteran reported that he had received treatment 
from other physicians.  However, in an April 1989 letter, the 
veteran indicated that these other physicians were no longer 
practicing, and their records were unavailable.  The 
appellant's representative, in a July 1996 letter, confirmed 
that attempts to secure the veteran's medical records had not 
produced any results.  

VA records show the veteran was treated in 1988 for kidney 
stones.  In August 1988 the assessment was recurrent 
nephrolithiasis and the veteran was admitted for surgery.  
The diagnosis was bilateral renal calculi for which the 
veteran underwent an extracorporeal shockwave lithotripsy.  
The records show the veteran subsequently underwent a kidney 
ultrasound biopsy which revealed a left kidney stone.  

Reports of VA diagnostic studies that are dated from 1988 
through 1996 are of record.  Multiple ultrasounds showed the 
presence of renal stones.  

The veteran presented testimony in May 1996 before an RO 
hearing officer, at which time he testified that he had a 
long history of kidney stones, which he claimed were the 
result of eating tainted food in service.  Transcript, pp. 1-
2 (1996).  In addition to the one treatment in service for 
gastroenteritis, the veteran further stated he was treated 
for botulism, but the records were not available.  Tr., p. 2.  
The appellant, who also provided testimony, stated that the 
veteran began having kidney stones in service, and the 
veteran stated that he had passed between 60 to 70 of them in 
his life.  Tr., pp. 3-4.  He further testified that a VA 
physician had concluded that the stones were the result of 
service.

The evidence includes a February 1996 statement from the 
veteran's treating VA physician.  The VA physician stated 
that the veteran had been documented to have renal 
insufficiency and urolithiasis, which by history of symptoms, 
dated back to the veteran's active service.  The physician 
stated that the veteran's disease had worsened and he was in 
renal failure at that time.  The physician opined that it was 
reasonable to suspect that the veteran's renal disease began 
during his service years and continued to worsen since that 
time.  

The veteran underwent a VA examination for housebound status 
or regular aid and attendance in November 1996.  The 
diagnosis included end stage renal disease.  

A letter from the veteran's daughter was dated in May 1997.  
She indicated that the veteran had required dialysis for a 
kidney disorder, which had reduced his weight from 200 to 123 
pounds.  In a subsequent letter, dated in September 1997, the 
veteran's daughter contended that the veteran was treated in 
service for a kidney disorder.  She argued that it should not 
be held against the veteran that his records were destroyed 
in the 1973 fire.  

The Certificate of Death shows the veteran died on September 
[redacted], 1997.  The immediate cause of death was listed as end 
stage renal disease.  The underlying causes of death were 
listed as atherosclerosis and hypertension.  

L.C., M.D., reported in a June 1999 letter on his treatment 
of the veteran.  He noted that the veteran had been followed 
through the VA system for renal disease, with renal colic and 
renal stone disease.  The physician noted review of the VA 
treatment records beginning in 1988.  The physician stated 
that the disease progressed over the next several years to 
chronic renal failure.  He stated that the veteran's renal 
colic and renal stone disease was probably a significant 
cause of the fatal end stage renal disease.  This physician 
also stated that he had reviewed the veteran's service 
medical records.  The physician noted the 1943 urinalysis 
which showed the veteran had "much mucus."  Although the 
physician noted that there was no record of the actual 
urinalysis done, he opined that it was conceivable that the 
veteran had a significant amount of protein in the urine and 
pyuria at that time.  The veteran stated that he had a 
relapse of the same ailment in 1944, but records were not 
available.  Based on his treatment of the veteran and a 
review of the medical evidence, this physician concluded that 
it was probable the veteran developed renal disease at the 
time he was in the military, but given the state of medicine 
at that time, it was not well diagnosed.  The physician 
opined that it was likely that the veteran's renal disease 
may have started in the military.  The physician added that 
although the technology and lack of records made his opinion 
tenuous, it also did not support the idea that everything was 
absolutely normal concerning the veteran's kidney function 
during his military career.  

The appellant presented testimony before a Member of the 
Board.  She testified that the veteran had kidney stones once 
or twice a year.  Tr., p. 5 (June 1999).  The appellant 
testified that the February 1996 VA medical opinion and the 
June 1999 opinion of the veteran's treating physician 
establish that his renal disease began during military 
service.  Tr., pp. 7-9.  

The evidence includes an October 1999 VA medical opinion 
addressing the etiology of the veteran's kidney disease.  The 
physician noted that the veteran carried a diagnosis of 
membranous nephropathy, which progressed to end stage renal 
disease.  The physician stated that the diagnosis of 
membranous nephropathy is not secondary to hypertension, but 
rather hypertension is a consequent of that disease.  The 
physician also stated arteriosclerotic disease is also not an 
etiological factor for this type of renal illness.  The 
physician concluded that membranous nephropathy is not a 
consequent intrinsic renal disease due to either hypertension 
or arteriosclerotic vascular disease.  This physician did not 
review the claims folder in connection with his medical 
opinion or fully answer the medical question requested in the 
Board's September 1999 remand decision.

The RO requested another VA medical opinion.  The physician 
indicated that he reviewed the veteran's medical records.  
The physician noted a history of the development of end stage 
renal disease.  The physician noted that the August 1943 
treatment record, in which, the examiner described the 
veteran's urine R & M negative with much mucus.  The 
physician stated that he was not totally certain what this 
means but often mucus threads are described in the urine and 
this is likely what was described and not protein.  He stated 
that if the veteran had proteinuria during service, then this 
would have been discovered on other occasions such as at 
separation.  He stated that subsequent records were not 
available as to when the proteinuria really did occur.  The 
physician opined that the history of kidney stones would not 
be related to the veteran's nephrotic syndrome and would be 
unlikely to have contributed to his end stage renal failure 
without a major obstructive event or severe pyelonephritis 
secondary to a stone.  The physician opined that he did not 
find evidence that the veteran's end stage renal failure was 
related to illness which began during service.  

An IME completed an opinion in March 2002.  The expert 
reviewed the veteran's claims files, and a history of what 
those records contained was reported in the text of the 
opinion.  It was noted that the VA files contained a "very 
modest" amount of medical information.  It was indicated 
that nothing in the medical records from the time of active 
duty supported the diagnosis of nephrolithiasis or any renal 
disease.  Regarding the finding of "much mucus" in the 
urinalysis of 9/15/43, the opinion was that mucus was viewed 
as a normal finding in urine.  Mucus was not associated with 
kidney stones or nephrotic syndrome.  

The IME stated that while it was possible that the term mucus 
was used to inaccurately describe some other abnormality of 
the urine, mucus had a characteristic appearance.  It was 
unlikely that blood or pus in the urine would be mistaken for 
mucus.  It was observed that subsequent urinalyses in 1950 
were negative for protein or albumin; examination of the 
urine sediments was also negative in 1950.  Since at least 3 
subsequent urine samples were all normal, it was highly 
unlikely that the finding of mucus in one urine sample was 
significant.  The IME also described the role of urine 
specific gravity and indicated that the veteran's urine in 
November 1950 suggested that he had normal renal 
concentrating function at that time.  

The IME noted that the veteran clearly had ESRD and was 
maintained on hemodialysis.  The opinion, with discussion, 
was that it was unlikely that the veteran's kidney stones 
played a role on his eventual renal failure.  The IME stated 
that the cause of the ESRD was difficult to determine, and it 
was noted that at one point, the kidney failure was 
attributed to hypertension.  As noted in the records, the IME 
observed that hypertension was more often the result, rather 
than the cause, of renal disease.  In addition, the IME 
stated that the veteran clearly did not have hypertension 
during his military service.  The IME also recognized that 
other records mentioned the veteran having had nephrotic 
syndrome as well as membranous nephropathy.  The IME 
concluded that if the veteran had membranous nephropathy, he 
clearly did not develop it during military service since 
multiple urine specimens were negative for albumin (protein).  

The IME reviewed a February 1996 letter from Dr. Z who 
suggested that the veteran's renal disease began during 
service.  It was pointed out that the letter from Dr. Z was 
extremely brief, with no documentation or evidence to support 
the opinion.  The IME considered the June 1999 letter from 
Dr. C who had suggested that the veteran's renal disease may 
have started during military service.  The IME concluded that 
this possibility was based on speculation that the 
description of mucus in a single urine specimen was erroneous 
and that the "mucus" was actually pus or protein.  Again, 
the IME emphasized that this was extremely unlikely given the 
difference in appearance of pus and protein from mucus, as 
well as the fact that subsequent urine samples were 
completely normal.  

The IME also noted that the October 1999 letter from Dr. A 
referred to the veteran's membranous nephropathy, but offered 
no evidence to substantiate the diagnosis.  The IME did 
concur with Dr. A's statement that atherosclerosis and 
hypertension were not risk factors for the development of 
membranous nephropathy.  

The IME recognized that Dr. R's December 1999 letter alluded 
to membranous nephropathy, but he apparently did not have 
documentation of the diagnosis.  The IME concurred with his 
statement that the veteran's renal failure was unlikely to 
have been related to nephrolithiasis.  In summary, the 
veteran developed nephrolithiasis and ESRD after completing 
his military service.  The IME concluded that the military 
service did not appear to be causally related to either 
kidney disorder.   

At the time of the veteran's death, service connection was in 
effect for PTSD.  Otherwise, as noted above, service 
connection for accrued purposes was granted for an ulcer 
disorder.  

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2001).

Under 38 C.F.R. § 3.1000(d)(4)(i) (2001) evidence in the file 
at date of death encompasses evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish degree of disability for disease or injury 
when substantiated by other evidence in file at date of death 
or when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  

In Hayes v. Brown, 4 Vet. App. at 360-61, the United States 
Court of Appeals for Veterans Claims (Court) interpreted the 
interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA Manual M21-1 as 
providing, in sum, that post-death evidence which may be 
considered in accrued benefits claims as being in the file 
includes the following:

(1) government records and records generated by or in VA 
control and which could reasonably be expected to be a 
part of the record;

(2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file; and 

(3) hospital or examination reports that may be deemed 
to be included in the term VA examination (within the 
meaning of 38 C.F.R. § 3.327(b)(1)).

In order to receive these benefits the spouse must show that 
the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; See Zevalkink 
v. Brown, 102 F.3d 1236, 1241-42 (Fed.Cir. 1996).

The Board notes the additional regulations and guidelines 
that are provided as to what constitutes "evidence in the 
file at date of death" as used in paragraph (a) of 38 C.F.R. 
§ 3.1000 since generally, the issue of entitlement to accrued 
benefits must be based on the evidence of record at the time 
of death.  In that regard, certain records may be viewed from 
the Court as either in the constructive possession of VA or 
in the case of the opinion such as by the Chief Medical 
Director of the VA, continuation of a regulatory process 
rather than the creation of new evidence.  Thus, entitlement 
to accrued benefits must be determined based on evidence that 
was physically present or constructively present (such as VA 
treatment records) in the veteran's claims folder when he 
died.  When reviewing a claim the Board may generally not 
consider evidence of events or analyses which took place 
subsequent to the veteran's death.  However, see also Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that 
"evidence in the file at date of death" may in some cases 
include private hospital and examination reports submitted 
after date of death.)

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); see Cosman 
v.  Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  See Allen v. Brown, 7 Vet. App. 439 (1995); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991 and  
Supp. 2000); 38 C.F.R. § 3.312 (2001).  

In cases of service connection for the cause of death, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements 
for a service-connection claim must be supported by the 
record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the duty to notify and assist mandated 
by the VCAA was satisfied.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The record includes VA 
examination reports as well as service medical records, VA 
outpatient treatment records, private treatment records, as 
well as opinions from various physicians.  The Board obtained 
an IME opinion.  Before his death, the veteran testified at a 
hearing, and the appellant also testified at a hearing.  The 
RO requested all treatment records for the veteran from any 
relevant facility.  The Board otherwise notes that there 
appears to possibly be service medical records and post-
service medical records that cannot be located or are no 
longer available.  If service medical records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under these circumstances, no further action is necessary to 
assist the appellant with this claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The RO specifically informed the 
appellant of the provision of the VCAA in an April 2001 
letter.  The Board therefore finds that the notice 
requirements of the new law have been met.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its deciding the claim without 
remanding it to the RO for consideration under the new 
legislation.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A); see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to notify and assist the 
appellant has been satisfied, the Board turns to an 
evaluation of the appellant's claims on the merits.  

II.  Kidney Disease

The evidence in this case clearly establishes that the 
veteran had kidney disease prior to his death.  The VA and 
private medical treatment records establish that the veteran 
had been treated for kidney stones as early as 1961.  Dr. 
A.K. reported in a letter dated in February 1996 that he had 
treated the veteran in December 1961 for a right ureteral 
stone, with follow-up visits through June 1963.  Dr. L.R. 
treated the veteran for ureteral calculi between 1974 and 
1976.  VA records show the veteran was treated in 1988 for 
kidney stones, and in August 1988 the veteran was 
hospitalized for recurrent nephrolithiasis.  The diagnosis 
was bilateral renal calculi.  Reports of VA diagnostic 
studies dated through 1996 showed the presence of renal 
stones.  The veteran's treating VA physician stated in a 
February 1996 letter that the veteran had been documented to 
have renal insufficiency and urolithiasis, which had worsened 
and he was in renal failure at that time.  Finally, the 
diagnosis during the November 1996 VA examination for 
housebound status or regular aid and attendance included end 
stage renal disease.  

The veteran's service medical records do not show a diagnosis 
of kidney disease during active service.  Although he was 
treated in September 1943 for cramps, vomiting and diarrhea, 
general physical examination was essentially negative and 
urine and laboratory work was negative, except for much 
mucus.  The assessment was acute gastroenteritis.  No further 
treatment was required, and, when the veteran was examined in 
December 1945, for separation from the first period of 
service, the abdomen and genitourinary system were normal.  
No pertinent treatment was required during the second period 
of service, and, when the veteran was examined in November 
1950 upon separation from that period, there were no 
significant abnormalities of the abdomen or genitourinary 
system.  

The service medical records do not contain a diagnosis of 
kidney disease during active service.  Consequently, the 
issue in this case is whether the veteran's post-service 
kidney disease, and ultimately his end stage renal failure, 
began during service or was otherwise attributable to 
service.  The veteran (during his lifetime), his spouse and 
his daughter argued that the veteran's kidney disease did in 
fact begin during active service.  While lay testimony is 
competent with respect to observable symptoms, the issue in 
this case involves a medical determination requiring 
competent medical evidence.  Their testimony and statements 
do not substantiate the claim because they are not qualified 
to render opinions that require medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Several physicians have issued medical opinions on the 
etiology of the veteran's end stage renal disease.  The 
evidence includes a February 1996 statement from the 
veteran's treating VA physician.  The VA physician stated 
that the veteran had been documented to have renal 
insufficiency and urolithiasis, which by history of symptoms, 
dated back to the veteran's active service.  The physician 
stated that the veteran's disease had worsened and resulted 
in renal failure.  The physician opined that it was 
reasonable to suspect that the veteran's renal disease began 
during his service years and continued to worsen since that 
time.  

Dr. L.C., who was one of the veteran's treating physicians 
stated that he reviewed the evidence in this case, including 
the service medical records and the post-service medical 
evidence.  This physician stated that the veteran's renal 
disease progressed over the years to chronic renal failure 
and that the veteran's renal colic and renal stone disease 
was probably a significant cause of the fatal end stage renal 
disease.  This physician also stated that he had reviewed the 
veteran's service medical records.  Although the physician 
noted that there was no record of the actual urinalysis done 
during service in 1943, he opined that it was conceivable 
that the veteran had a significant amount of protein in the 
urine and pyuria at that time.  The physician cited the 1943 
urinalysis findings which showed the veteran had "much 
mucus."  Based on his treatment of the veteran and a review 
of the medical evidence, this physician concluded that it was 
probable the veteran developed renal disease at the time he 
was in the military, but given the state of medicine at that 
time, it was not well diagnosed.  The physician opined that 
it was likely that the veteran's renal disease may have 
started in the military.  

Aside from the opinion by the IME, there are also two other 
medical opinions that do not support the appellant's claim.  
These VA opinions were generated in 1999 and they were not 
part of the evidence of record at the time of the veteran's 
death.  Ordinarily, this evidence would not be considered in 
connection with the appellant's claim because VA may 
generally not consider evidence of events or analyses which 
took place subsequent to the veteran's death.  38 C.F.R. § 
3.1000.  However, these opinions may be construed as opinions 
such as would be issued by the Chief Medical Director of the 
VA, and therefore, a continuation of a regulatory process 
rather than the creation of new evidence.  Similarly, the IME 
opinion may also be considered.   

In the October 1999 VA medical opinion the physician noted 
that the veteran carried a diagnosis of membranous 
nephropathy, which progressed to end stage renal disease.  
The physician stated that the diagnosis of membranous 
nephropathy is not secondary to hypertension, but rather 
hypertension is a consequent of that disease.  The physician 
also stated arteriosclerotic disease is also not an 
etiological factor for this type of renal illness.  The 
physician concluded that membranous nephropathy is not a 
consequent intrinsic renal disease due to either hypertension 
or arteriosclerotic vascular disease.  This opinion is not 
probative of the issue since the question is whether the 
veteran's kidney disease began during active service rather 
than whether the veteran's kidney disease was secondary to 
hypertension or arteriosclerotic disease.  This physician did 
not certify review of the claims folder in connection with 
his medical opinion or fully answer the medical question 
requested in the Board's September 1999 remand decision.  
Consequently, this opinion has less probative value in this 
case.  

The December 1999 VA medical opinion is probative of the 
issue in this case because the physician based his opinion on 
a review of the veteran's medical records.  The physician 
noted a history of the development of end stage renal 
disease.  The physician noted that the August 1943 treatment 
record, in which, the examiner described the veteran's urine 
R & M negative with much mucus.  The physician opined that 
the history of kidney stones would not be related to the 
veteran's nephrotic syndrome and would be unlikely to have 
contributed to his end stage renal failure without a major 
obstructive event or severe pyelonephritis secondary to a 
stone.  The physician opined that he did not find evidence 
that the veteran's end stage renal failure was related to 
illness which began during service.  However, this physician 
also acknowledged that he was not totally certain what the 
in-service medical findings meant, but merely speculated that 
often mucus threads are described in the urine and this is 
likely what was described and not protein.  He also 
acknowledged that he could not determine when the proteinuria 
really did occur because post-service medical records were 
not available.  

Finally, as cited in great detail above, the IME concluded 
that the veteran's kidney disease was not causally related to 
service.  

In this case there is probative medical evidence in favor of 
the claim and against the claim for service connection.  The 
Court has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In this case, the Board finds that the opinion provided by 
the IME is of highest probative value and outweighs the other 
medical opinions.  Initially, the Board notes that the IME in 
renal diseases clearly reviewed all available records, since 
the several volumes of records were all presented for this 
review prior to an opinion.  Secondly, the Board notes that 
the IME provided lengthy description and analysis to justify 
any conclusions made.  In contrast, the IME pointed out, and 
the Board concurs, that the favorable opinions to the claim 
were either succinct, without supporting data, or based on 
speculation, without an apparent objective basis.  In Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001), the Court held 
that it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  
Given the expertise of the IME and the detailed opinion with 
justification/analysis following a review of the claims 
files, the Board concludes that the IME opinion is of 
greatest weight in this case.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Since 
the preponderance of the evidence is against the claim, the 
appeal as to this issue must be denied.  

III.  Cause of Death

The Board has determined above that the service connection is 
not in order for kidney disease for accrued benefits 
purposes.  The Certificate of Death shows the veteran died on 
September [redacted], 1997 and the immediate cause of death is listed 
as end stage renal disease.  Since it is not recognized that 
service connection is warranted for ESRD, it follows that 
service connection for the primary cause of death, ESRD, is 
not appropriate.

However, this does not end the Board's discussion.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2001).  In this case, the veteran's 
underlying cause of death on the death certificate was listed 
as atherosclerosis and hypertension.  

The service medical records are negative for hypertension, 
including cardiovascular disease.  The IME in the March 2002 
opinion stated that the veteran "clearly did not have 
hypertension during his military service."  The post-service 
medical evidence does not demonstrate the presence of 
atherosclerosis and hypertension until many years after 
military service.  Thus, the presumptive provisions for 
service connection are not for application.  Otherwise, the 
medical opinions of record do not link these disorders to 
service.  Consequently, the Board finds that service 
connection for the cause of the veteran's death may not be 
granted on this basis.  

Finally, the Board must also consider whether the veteran's 
service-connected disabilities, PTSD and ulcer disease, 
played a role in his death.  By regulatory provision, 
contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 3.312(c) 
(2001).   

In this case, there is no indication that the veteran's 
service-connected disabilities played any role in his death.  
The medical evidence is negative in this regard.  
Accordingly, there is no basis for a grant of service 
connection under this theory of entitlement.  

The Board concludes that the veteran's death was not caused 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2001).  

Increased Ratings

Factual Background

The veteran filed his claim for PTSD in April 1994.  A report 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the veteran's unit was 
involved in the D-Day landings on Omaha Beach.

The veteran underwent a VA psychiatric examination in May 
1995.  He reported his service on D-Day.  After active duty, 
the veteran entered the construction business and was retired 
at the time of the examination.  He reported recurrent and 
intrusive recollections of D-Day, and avoided activities that 
reminded him of the experiences.  The veteran stated that he 
had chronic difficulty sleeping and an exaggerated startle 
response.  On examination, he related in an open and friendly 
manner, and was oriented to time, place and person.  He 
denied hallucinations or delusions.  He was able to abstract 
on simple similarities and simple proverbs.  The veteran 
could recall his date of birth and what he had for breakfast.  
The veteran described himself as an outstanding person who 
was well regarded by his friends.  The physician stated that 
the veteran could manage his benefits payments in his own 
best interests.  The diagnosis was PTSD, and the Global 
Assessment of Functioning (GAF) was 75.

The veteran also underwent psychological testing, which 
included the Minnesota Multiphasic Personality Inventory 
(MMPI).  The veteran stated that his then current symptoms 
included shakes, sleeplessness, nightmares and disturbances 
from sounds.  This Inventory indicated both depression and 
anxiety, as well as difficulty concentrating and dealing with 
tasks.  The examiner noted that individuals with similar 
profiles were seen as having a large number of 
gastrointestinal complaints.  While this profile was not as 
similar to those seen with PTSD in the Vietnam era, the 
history, trauma and profile were indicative of PTSD.  

In July 1995 the RO granted service connection for PTSD.  The 
RO assigned a 10 percent rating, effective April 29, 1994.  
The veteran appealed that rating.  

The veteran filed his claim for ulcers in October 1995.  

Reports of VA diagnostic studies dated from 1988 through 1996 
are of record.  A September 1995 upper gastrointestinal (UGI) 
series showed a small ulcer crater in the duodenal bulb.  
There was a diverticulum in the duodenum, but the small bowel 
was otherwise unremarkable.  There was reflux from the 
stomach into the esophagus without a demonstrable hiatus 
hernia.  The impression was small ulcer crater in the 
duodenal bulb, reflux and duodenal diverticulum.  

The veteran's treating VA physician provided a statement in 
March 1996.  She stated that the veteran's ulcer and stomach 
problems were caused by and should be secondary service-
connected to his PTSD and nervous condition.  She concluded 
that the veteran's ulcer developed while he was hospitalized 
and under treatment for coronary artery disease.  This was 
quite a stressful period for the veteran and it was quite 
likely that the ulcer was stress induced.  The physician 
opined that the veteran's ulcer and stomach problems were 
likely to be secondary to his PTSD.  

The veteran was again furnished with a VA psychiatric 
examination in May 1996.  He reported nightmares and 
intrusive thoughts.  The physician reported that there was a 
great deal of guilt present in the veteran's presentation.  
The veteran's intellectual function was in the normal range.  
He also demonstrated average intelligence on vocabulary 
testing.  The veteran quoted the Bible which showed good 
memory function.  His insight was guarded.  Judgment was 
intact.  He stated that he was not receiving any medical 
treatment, which the physician concluded might have reflected 
some over reliance on his church.  The diagnoses were PTSD, 
with adjustment disorder and depressed mood secondary to 
kidney dialysis and heart problems.  The physician concluded 
that the veteran had some moderate symptoms of depression and 
PTSD and that the veteran was functioning in the 50-60 GAF 
range.  The physician clarified that the physical aspect of 
the veteran's psychiatric presentation accounted for one-half 
of his problems while his PTSD accounted for the other one-
half of his problems.  

In June 1996 the RO increased the disability rating for PTSD 
to 30 percent, effective April 29, 1994.  The veteran 
appealed that rating.

The veteran underwent an examination for housebound status or 
the need for regular aid and attendance in November 1996.  No 
disability resultant from a psychiatric disorder or 
gastrointestinal (GI) problems was reported.  

The appellant indicated in an August 1997 letter that the 
veteran's PTSD was getting worse.  She stated that the 
veteran had more frequent nightmares, and he was unable to 
tolerate people.  She reported that the veteran stared into 
space, and any conversation was short and gruff.  In a 
September 1997 letter the veteran's daughter contended that 
his PTSD was getting progressively worse.  She stated that 
she was aware that the veteran had difficulty sleeping.  

In August 1997, the veteran was scheduled for a psychiatric 
examination.  However, he died before this examination was 
undertaken.  

In her July 1998 Notice of Disagreement the appellant stated 
that the veteran had been seen for PTSD in July or August 
1997.  She identified the physician as the same physician who 
performed the VA psychiatric examination in May 1996.  At the 
June 1999 personal hearing, the representative stated that 
the veteran underwent a VA compensation exam by that 
physician in July or August 1996.  Tr., pp. 10-11.  

The appellant presented testimony before a Member of the 
Board in June 1999.  She concurred with the representative's 
description of the veteran's PTSD symptoms, which included a 
history of nightmares, tremors and difficulty sleeping.  Tr., 
p. 12.  

The physician who performed the VA psychiatric examination in 
May 1996 submitted a statement in July 1999.  He stated that 
he evaluated the veteran for PTSD in August 1997.  The 
physician recalled that the veteran had severe problems with 
his PTSD.  He stated that the veteran lived a relatively 
isolated existence since World War II and had continued 
recollections of combat.  He stated that the veteran had no 
close friends and he relied solely on his family.  The 
physician stated that the veteran had unprovoked 
irritability, panic attacks and difficulty understanding 
complex materials due to problems with PTSD.  The physician 
stated that the veteran relied heavily on his spouse for all 
support and assistance in most activities of daily living.  
He stated that the veteran found solace in religion and 
reading the Bible, but this was an isolating activity.  He 
stated that the veteran experienced nightmares of the 
invasion approximately two-to-three times per week.  The 
diagnosis was chronic, severe PTSD with major depression.  He 
estimated that the veteran's GAF score was between 45 and 50.  

In June 2000 the Board vacated the denial of an initial 
rating in excess of 30 percent for PTSD for accrued benefits.  
The Board remanded the issue to the RO, in part, to clarify 
this physician's status at the time of the August 1997 
evaluation and to obtain copies of all clinical records of 
the August 1997 evaluation.  

June 2000 Reports of Contact, VA Forms 119, show that the 
physician had been employed by VA as a fee basis physician 
from December 1995 to November 1998.  They show there was no 
record of the August 1997 examination or the July 1999 
statement of that physician.  They show the physician 
contacted VA and stated that he had no records for the 
veteran.  A July 2000 Report of Contact, VA Form 119, 
certified that there were no additional examination or 
treatment records for PTSD for the veteran.  

Criteria

As previously stated, the statute provides that "periodic 
monetary benefits ... to which an individual was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due ... and unpaid for a period not to exceed two years, 
shall, upon the death of individual be paid."  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  

In order to receive these benefits the appellant must show 
that the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; See Zevalkink 
v. Brown, 102 F.3d at 1241-42.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1998).  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The Rating Schedule provides a 10 percent rating for mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114,  Diagnostic Code 7305.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

I.  Duty to Notify and Assist

In the case at hand, the Board is satisfied that the duty to 
notify and assist has been met under the new law.  The RO has 
provided the appellant with notice of the evidence that would 
support her claims and of the rating criteria that apply to 
the disabilities.  The RO made reasonable efforts to obtain 
evidence necessary to substantiate the appellant's claims, 
including VA and private treatment records identified by the 
veteran and the appellant.  The veteran had undergone VA 
compensation examinations prior to his death, the reports of 
which have been obtained.  Finally, the veteran and the 
appellant testified at personal hearings and the transcripts 
are of record.  In June 2000 the Board remanded the case, in 
part, to obtain copies of all clinical records of an August 
1997 evaluation apparently performed by the physician who 
performed the May 1996 VA examination.  

June 2000 Reports of Contact, VA Forms 119, show that the 
physician had been employed by VA as a fee basis physician 
from December 1995 to November 1998.  They show there was no 
record of the August 1997 examination or the July 1999 
statement of that physician.  They show the physician 
contacted VA and stated that he had no records for the 
veteran.  A July 2000 Report of Contact, VA Form 119, 
certified that there were no additional examination or 
treatment records for PTSD for the veteran.  Consequently, 
the Board finds that all relevant evidence necessary to 
substantiate the appellant's claims has been obtained and 
VA's duty to notify and assist has been satisfied.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  In reaching this 
determination, the Board has considered the fact that the law 
with respect to the duty to assist has been significantly 
changed since the most recent statement of the case was 
issued.  However, the Board finds that the appellant is not 
prejudiced by its consideration of this claim pursuant to 
this new legislation without it first being considered by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  PTSD

As noted above, the appellant's case involves an appeal as to 
the initial rating assigned for PTSD for accrued benefits.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate, as the 
probative evidence demonstrates that an initial rating in 
excess of 30 percent is not warranted for PTSD at any time.  

The Board also notes that when a regulation changes during 
the pendency of an appeal, the Board must review the claim 
under both versions of the regulation and apply the version 
most favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, retroactive application of the 
revised regulations prior to the effective date of the change 
is prohibited.  Rhodan v. West, 12 Vet. App. 55 (1998).  

For the period prior to November 1996, the 30 percent rating 
was appropriate when the PTSD was productive of definite 
social and industrial impairment.  For a 50 percent rating to 
have been warranted, the disorder must have been productive 
of considerable social and industrial impairment.  
"Definite" social and industrial impairment has been 
defined as impairment which is "distinct, unambiguous and 
moderately large in degree."  VAOGC Prec. 9-93 (Nov. 9, 
1993); Hood v. Brown, 4 Vet. App. 301 (1993).  

The probative evidence consists of the VA compensation 
examinations in May 1995 and May 1996.  During the May 1995 
examination the veteran stated that after service he entered 
the construction business and was retired at that time.  He 
did not indicate that his PTSD symptoms, which he described 
as recurrent and intrusive recollections of D-Day, chronic 
difficulty sleeping and exaggerated startle response, had 
ever interfered with his employability.  During the May 1996 
examination he described his symptoms as nightmares and 
intrusive thoughts.  The fact that his symptoms did not 
interfere with his employability shows that his 
psychoneurotic symptoms, reliability, flexibility and 
efficiency levels were not so reduced as to result in 
considerable industrial impairment.  The evidence shows that 
the veteran was married for many years and he described 
himself as an outstanding person who was well regarded by his 
friends.  The statement from his daughter shows that they 
also had a continuous relationship during his lifetime.  
During the May 1996 VA examination the veteran indicated that 
he had been an active Jehovah's Witness since World War II.  
In fact, the physician stated that the veteran knew social 
propriety and that he may even had an over reliance on his 
church to compensate for the fact that he received no medical 
treatment for PTSD.  This evidence shows that his ability to 
establish or maintain effective or favorable relationships 
with people was not considerably impaired by reason of his 
PTSD symptoms.  During the May 1995 VA examination, the 
physician assessed the veteran's overall GAF as 75.  During 
the May 1996 VA examination, the physician concluded that the 
veteran had only moderate symptoms of PTSD and assessed the 
veteran's overall GAF as 50-60.  Moreover, that physician 
clarified that the physical aspect of the veteran's 
psychiatric presentation accounted for one-half of his 
problems while his PTSD accounted for the other one-half of 
his problems.  Consequently, one-half of the social and 
industrial impairment assessed at that time was attributable 
to disabilities other than PTSD and cannot be taken into 
account when assessing the proper rating.  38 C.F.R. § 4.14.  
The Court has held that GAF scores between 55 and 60 indicate 
only "moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  When these examination findings are considered 
together they show that prior to November 1996 the veteran's 
PTSD was not productive of more than definite social and 
industrial impairment.  

For these reasons, the Board finds that the veteran's PTSD 
was productive of no more than a definite inability to 
establish or maintain effective and wholesome relationships 
with people and/or definite industrial impairment under the 
rating criteria in effect prior to November 7, 1996.  

Under provisions effective in November 1996, the current 30 
percent rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  For a 50 percent rating to be 
warranted, there must be occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The only medical evidence subsequent to November 1996 is the 
July 1999 statement from the fee basis physician who had 
performed the May 1996 VA examination.  This physician stated 
that he evaluated the veteran for PTSD in August 1997 and 
that he was providing the evaluation findings from recall.  
What is established is that there is no record of an August 
1997 examination.  Initially, it remains unclear whether the 
purported examination was conducted on a fee basis and 
therefore a VA record versus a private examination report.  
The July 1999 evaluation was also not of record at the time 
of the veteran's death.  As previously stated, entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, or evidence, such as VA records, deemed to be 
of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Zevalkink v. Brown, 102 F.3d at 1241-42.  

It is not necessarily shown that the August 1997 examination 
was a VA fee basis examination since the physician stated 
that he conducted the examination in Butte, Montana at 
Riverdale rather than at the VA Medical Center.  If the 
August 1997 examination were conducted on a fee basis, then 
it could be accepted for the purpose of verifying or 
corroborating evidence of the August 1997 examination 
findings.  Given the uncertainty in this case, the Board will 
consider this evidence to have been of record at that time.  

The findings reported in the July 1999 statement are not 
entitled to a high degree of probative weight because the 
physician was recalling such findings approximately two years 
after the purported examination and he did not base his 
findings or opinion on a review of the veteran's medical 
treatment records.  He stated that he did not have any 
records for the veteran.  In addition, the findings reported 
in the July 1999 statement are not consistent with the 
history and findings reported by the same physician during 
the May 1996 VA examination and the history reported during 
the May 1995 VA examination.  For example, in 1995 the 
veteran described himself as an outstanding person who was 
well regarded by his friends.  In 1996 the physician noted 
that the veteran was an active Jehovah's Witness and that he 
knew social propriety, and that he may even had an over 
reliance on his church.  In 1999 this same physician stated 
that the veteran lived a relatively isolated existence and 
that the veteran had no close friends.  In 1996 the physician 
concluded that the veteran had some moderate symptoms of 
depression and PTSD and that he was functioning in the 50-60 
GAF range.  In 1999 the physician recalled that the veteran 
had severe problems with his PTSD and he estimated that the 
veteran's GAF score was between 45 and 50.  In 1996 the 
physician stated that the veteran's intellectual function was 
in the normal range, that he demonstrated average 
intelligence on vocabulary testing, and that the veteran 
showed good memory function.  In 1999 the physician stated 
that the veteran had difficulty understanding complex 
materials and that the veteran relied heavily on his spouse 
for all support and assistance in most activities of daily 
living.  Because of these inconsistencies, the Board finds 
that the July 1999 statement is not entitled to significant 
probative value.  

The probative examination findings demonstrate that the 
veteran had recurrent and intrusive recollections, chronic 
difficulty sleeping and an exaggerated startle response.  
This is consistent with the appellant's hearing testimony and 
the statements from the veteran's daughter.  Tr., p. 12.  
However, the examination findings also show that he was 
oriented to time, place and person, that he could abstract on 
simple similarities and simple proverbs and that he had 
recall.  They also show that the veteran's intellectual 
function was in the normal range, that he demonstrated 
average intelligence, showed good memory function and that 
his judgment was intact.  These findings do not demonstrate 
the rating requirements for a 50 percent rating, such as 
flattened affect, impairment of memory, judgment or abstract 
thinking and mood disturbances were documented.  

For these reasons, the Board also finds that the veteran's 
PTSD was productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks under the rating criteria effective November 7, 1996.  

The Board concludes that the evidence is not evenly balanced 
in this case and the criteria for an initial evaluation in 
excess of 30 percent for PTSD for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.3, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).

III.  Ulcer

Again, the appellant's case involves an appeal as to the 
initial rating assigned for duodenal ulcer for accrued 
benefits.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In the case at hand, the Board finds that staged ratings are 
not appropriate, as the probative evidence demonstrates that 
an initial compensable rating is not warranted for duodenal 
ulcer.  

In order to warrant a compensable rating for duodenal ulcer, 
the evidence must demonstrate recurring symptoms once or 
twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  The 
probative evidence in this case does not show that the 
veteran had recurring symptoms once or twice yearly.  

Although the September 1995 UGI series showed that there was 
a small ulcer crater in the duodenal bulb, a diverticulum in 
the duodenum, and reflux from the stomach into the esophagus, 
that examination report did not describe the symptoms that 
the veteran was experiencing or the recurrence or persistence 
of any symptoms.  Likewise, the March 1996 VA medical 
statement establishes that the veteran's ulcer was related to 
his PTSD and nervous condition, but the VA physician did not 
comment on the types of symptoms or the recurrence of any 
symptoms.  

The evidence shows that the veteran did not seek outpatient 
treatment for his duodenal symptoms nor is there any 
indication that he used medication to control recurring 
symptoms.  During the VA psychiatric examination in May 1996, 
the veteran did not describe recurrent GI symptoms when 
relating his prior medical history.  In fact, he stated that 
he was not receiving any medical treatment at that time.  
That physician listed the veteran's physical problems as 
kidney dialysis and heart problems when clarifying the 
physical aspect of the veteran's psychiatric presentation.  
During the VA examination for housebound status or the need 
for regular aid and attendance in November 1996, there was no 
disability resultant from ulcer symptoms reported.  

In addition, the appellant did not testify or indicate in her 
statements in support of the claim that the veteran had had 
recurrent symptoms once or twice yearly.  She described the 
veteran's symptoms with respect to his service-connected 
PTSD, but did not allege that the veteran had recurring 
duodenal ulcer symptoms.  

For these reasons, the Board finds that the veteran's 
service-connected duodenal ulcer was not manifested by 
recurring symptoms once or twice yearly.  Since the criteria 
for a compensable rating have not been met, a zero percent 
rating is for application.  38 C.F.R. § 4.31.  

The Board concludes that the evidence is not evenly balanced 
in this case and the criteria for an initial, compensable 
rating for an ulcer disorder for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.3, 4.31, 4.114, Diagnostic Code 7305 
(2000).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a kidney disease for the purpose of 
accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.

An initial rating in excess of 30 percent for PTSD for the 
purpose of accrued benefits is denied.  

An initial, compensable rating for an ulcer disorder for the 
purpose of accrued benefits is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



